Citation Nr: 0434015	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  00-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to November 16, 1998, for bilateral inguinal 
hernia.

2.  Entitlement to an initial compensable rating from January 
1, 1999, to August 9, 2000, for bilateral inguinal hernia.

3.  Entitlement to an initial disability rating in excess of 
20 percent from August 10, 2000, for bilateral inguinal 
hernia.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fistulectomy and hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
bilateral inguinal hernia and continued a noncompensable 
rating for residuals of a fistulectomy and hemorrhoidectomy.

The appeal also arises from a July 2000 hearing officer's 
decision, which increased the rating for residuals of a 
fistulectomy and hemorrhoidectomy to 10 percent, effective 
September 30, 1998; and granted service connection for 
bilateral inguinal hernia, evaluated as 10 percent 
disability, effective September 30, 1998.  The decision 
awarded a temporary total evaluation for surgical 
convalescence for the hernia from November 16, 1998, until 
January 1, 1999; and a noncompensable evaluation effective 
January 1, 1999.  In June 2001, the RO increased the rating 
for bilateral inguinal hernia to 10 percent, effective August 
10, 2000.  In August 2003, the RO increased the hernia rating 
to 20 percent effective August 10, 2000.  Since the veteran 
is presumed to be seeking the highest possible rating 
available under the rating schedule for bilateral inguinal 
hernia, the appeal as to the evaluation of that disability 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).   

Inasmuch as the portion of the appeal regarding the service-
connected bilateral inguinal hernia is from an original 
award, the Board has framed the issue as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (appeals from original awards are not construed as 
claims for increased ratings).

The veteran testified at a hearing before RO personnel in 
April 2000, and before the undersigned Veterans Law Judge 
sitting at the RO in August 2004.  Transcripts of both 
hearings are of record.

At the August 2004 hearing, the veteran appeared to raise the 
issues of entitlement to service connection for depression, a 
heart disability, diabetes, and high blood pressure.  Those 
issues are referred to the RO for consideration.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Prior to November 16, 1998, the veteran had pre-
operative, reducible bilateral inguinal hernia.

3.  Following his November 16, 1998, surgery, and until 
August 9, 2000, the veteran showed no residual symptoms of 
bilateral inguinal hernia.

4.  Since August 10, 2000, the veteran's service-connected 
bilateral inguinal hernia has been recurrent, but well 
supported by a truss.

5.  The veteran's service-connected residuals of a 
fistulectomy and hemorrhoidectomy are manifested by leakage 
not requiring padding, and occasional hematochezia.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral inguinal hernia prior to November 16, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

2.  The criteria for compensable rating for bilateral 
inguinal hernia from January 1, 1999, to August 9, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7338.

3.  The criteria for a disability rating in excess of 20 
percent for bilateral inguinal hernia since August 10, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

4.  The criteria for a disability rating in excess of 10 
percent for residuals of a fistulectomy and hemorrhoidectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.114, Diagnostic Codes 7335, 7332 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2002, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because this case was 
pending when the VCAA was enacted, the notice was provided 
after the initial decision.  The Pelegrini Court noted that 
it did not intend to void RO decisions made prior to proper 
VCAA notice.  It provided a remedy for delayed notice, which 
was a remand for the RO to provide the necessary notice, or 
for the Board to provide reasons and bases as to why the 
veteran was not prejudiced by the lack of notice.  Pelegrini 
v. Principi, at 120, 122-124.  The required VCAA notice was 
ultimately provided by the RO in the April 2002 letter.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for an initial compensable rating.  
The veteran was afforded VA examinations in June 1999 and 
August 2002, and medical opinions were obtained by the RO in 
October 1999 and May 2000.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 

Legal Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

The Court has subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

I.  Bilateral inguinal hernia

The RO has rated the veteran's bilateral inguinal hernia 
under 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).  Under 
Diagnostic Code 7338, a noncompensable rating is warranted if 
the hernia is small, reducible, or without true hernia 
protrusion, or if the hernia has not been operated on, but is 
remediable.  A 10 percent rating is warranted if the hernia 
is postoperative recurrent, readily reducible, and well 
supported by truss or belt.  A 30 percent rating is warranted 
with small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  A 60 percent rating is warranted with large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  A note to the code indicates that 10 percent is 
added for bilateral involvement, provided the second hernia 
is compensable.

A.  Prior to November 16, 1998

Private medical records dated in September 1998 indicate that 
the veteran had bilateral inguinal hernia.  A September 15, 
1998, treatment record from Dr. Jain states that the 
bilateral hernia is reducible.  The veteran underwent a 
hernia operation on November 16, 1998.

The veteran's bilateral inguinal hernia prior to November 16, 
1998, had not yet been operated on.  Thus, it was not 
postoperative.  Private treatment records dated in September 
1998, show that the hernia was reducible, and the November 
1998 surgery demonstrates that it was repairable.  Under 
Diagnostic Code 7338, the disability did not meet the 
criteria for a compensable evaluation.  However, the 10 
percent evaluation was awarded because the hernia was 
bilateral.  Because the bilateral inguinal hernia was not 
postoperative recurrent or unoperated irremediable prior to 
November 16, 1998, the veteran did not have any of the 
symptomatology needed for a higher evaluation.

B.  January 1, 1999, to August 9, 2000

The veteran was awarded a temporary total evaluation on 
November 16, 1998.  Treatment records revealed that after his 
hernia operation, the veteran was healing and doing well.  He 
was assigned a noncompensable rating effective January 1, 
1999.

Following the veteran's November 1998 operation, he had no 
residuals and no indication of recurrent bilateral hernia.  
This is demonstrated by the VA outpatient treatment records 
dated from April to July 2000.  These show treatment for 
numerous conditions, but note the hernias only by history, 
and only as being repaired.  Under Diagnostic Code 7338, his 
disability for the period from January 1, 1999, to August 9, 
2000, was properly rated as noncompensable.  Although the 
hernia was postoperative at that time, it was not recurrent 
and the veteran showed no symptoms or residuals.  

C.  Since August 10, 2000

In an August 10, 2000, VA treatment record, the veteran 
stated that he felt that his hernia had returned.  He had 
noticed a slight bulge on his left with some pain, especially 
when ambulating.  He did not want it repaired, but was 
seeking a strap to hold it in for support while walking.  The 
assessment was recurrent left inguinal hernia with no 
incarceration.

The August 10, 2000, treatment record indicates that the 
veteran's bilateral inguinal hernia was recurrent.  He stated 
in a July 2001 letter that he used a truss.  

Under Diagnostic Code 7338, a 10 percent rating is warranted 
for inguinal hernia that is postoperative recurrent, readily 
reducible, and well supported by truss or belt.  On the 
August 2002 VA examination, the hernia was found to be easily 
reducible.  It was also found to be asymptomatic with the use 
of a belt.  This finding shows that the hernia was well 
supported by the truss.  VA outpatient treatment records 
during this period contain few findings referable to the 
hernia.  In April 2004, the veteran reported symptoms only on 
increased activity, and was leaning against having further 
surgery.  The veteran's hearing testimony also reflects that 
the hernias are recurrent, but does not report that they are 
irremediable, or not well supported by a truss.  There is no 
evidence that the veteran has most of the symptoms necessary 
for a higher rating, accordingly, a higher evaluation is not 
warranted.

The evidence does not demonstrate that the veteran's service-
connected disability produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The disability has also not 
required any periods of hospitalization.  Thus, a referral of 
this case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for service-connected for bilateral 
inguinal hernia, under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004), is not warranted.

In view of the foregoing discussion, the veteran's appeal for 
an initial disability rating in excess of 10 percent prior to 
November 16, 1998; zero percent from January 1, 1999, to 
August 9, 2000; and 20 percent from August 10, 2000, for his 
service-connected bilateral inguinal hernia must be denied.  
He does not meet any of the criteria for the next higher 
evaluation.  38 C.F.R. §§ 4.7, 4.21 (2004).  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fistulectomy and hemorrhoidectomy

The veteran has reported fecal leakage and bleeding from his 
rectum.  At his August 2004 hearing, he stated that he had to 
take mineral oil for constipation.  He stated that when he 
did that, that he soiled his pants and had to wash himself.  
He did not report that he used pads.

The veteran was afforded a VA examination in June 1999.  He 
stated that due to the narrowing of his anal canal, he takes 
mineral oil to soften his stools.  Because of the large 
amount of mineral oil, he has daily anal seepage of a 
muscousy mineral oil-like material that soils his underwear 
and causes discomfort in the interglutteal folds.  The 
examiner noted a very tight anal ring, and did not note 
involuntary bowel movements or the need to wear a pad.

The veteran was afforded a VA examination in August 2002.  At 
the examination, he stated that when he took mineral oil 
treatments, and passed flatus, he lost some stool.  Although 
the disability was not to the extent where he wore a pad, he 
did frequently have to go to the bathroom to clean himself.  
He reported no bleeding from hemorrhoids.  He reported using 
mineral oil about once a week.  

The examiner noted that the veteran's degree of sphincter 
control was poor.  On physical examination, however, there 
was no evidence of fecal leakage.  The size of the lumen was 
restricted and there was moderate pain upon inserting the 
anoscope.  No fissures were noted on anoscopic exam and no 
external or internal hemorrhoids were noted and no evidence 
of bleeding on physical examination.  The examiner diagnosed 
anal incontinence, but did not report any history or evidence 
of involuntary bowel movements.

The RO has rated the veteran's disability under 38 C.F.R. 
§ 4.114, Diagnostic Code 7335 (2004), which provides that 
anal fistulas will be rated as impairment of sphincter 
control.  Impairment of sphincter control of the rectum and 
anus is rated in accordance with criteria contained in 38 
C.F.R. § 4.114, Diagnostic Code 7332 (2004).

Under Diagnostic Code 7332, a 10 percent rating is warranted 
with constant slight, or occasional moderate leakage.  A 30 
percent rating is warranted with occasional involuntary bowel 
movements, necessitating wearing of a pad.  A 60 percent 
rating is granted with extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted with complete loss of sphincter control.

The veteran contends that his service-connected residuals of 
a fistulectomy and hemorrhoidectomy warrant a rating in 
excess of 10 percent.  Specifically, he states that his 
disability most approximates a 30 percent rating.

The VA examinations and the veteran's own testimony show that 
the service-connected residuals of a fistulectomy and 
hemorrhoidectomy do not meet a rating criteria higher than 10 
percent.  Although the veteran reports leakage, when he takes 
mineral oil.  This symptoms is contemplated by the 10 percent 
evaluation.  There is no evidence that he has to wear pads, 
or that he has involuntary bowel movements.  As such, he is 
not entitled to a higher disability rating.

The evidence does not demonstrate that the veteran's service-
connected disability produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The disability has also not 
required any periods of hospitalization.  Thus, a referral of 
this case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for service-connected residuals of a 
fistulectomy and hemorrhoidectomy, under the provisions of 
38 C.F.R. § 3.321(b)(1) (2004), is not warranted.

Since there is no evidence of the need for pads or 
involuntary bowel movements, the symptoms do not more closely 
approximate those needed for a higher rating.  38 C.F.R. 
§§ 4.7, 4.21.  In the absence of such evidence the weight of 
the evidence is against the claim.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent prior to November 16, 1998, for bilateral inguinal 
hernia is denied.

Entitlement to an initial compensable rating from January 1, 
1999, to August 9, 2000, for bilateral inguinal hernia is 
denied.

Entitlement to an initial disability rating in excess of 20 
percent from August 10, 2000, for bilateral hernia is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fistulectomy and hemorrhoidectomy is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



